Case 4:20-cv-00896-ALM-KPJ Document 20-9 Filed 12/28/20 Page 1 of 2 PageID #: 184




      1
                                         Exhibit H
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                             67
Case 4:20-cv-00896-ALM-KPJ Document 20-9 Filed 12/28/20 Page 2 of 2 PageID #: 185




      1   Request for Comment

          Micha l Moates <n-ich3el.rro6te$gthertafratf> trr.es ceg>                                                                                                                         n, Od 23,2020 at 12.52 PM
      2   To: f'diSir.ogft c m


      3    I wanted lo reach out b give ou an opf-wtufcty to give me a comment fcr an op-ed fm wrSsrg. I have spO en wi h a manstream meda source who is going to pc tos up an I fee! that it's only jus'jfed that I ta . with you gu s fast.
           My Facebwk account v, s satted this week without wamhg or exptana on.} was cha ed $1500 try FB the r ght before and has-e spent nearly $10k di ig the pavdemc FB cut off rat o ly me but my non-profit chant w ich helps coSege students who want to
           team about Jou alism to get pubSsh d.
      4    Last week, I got a warning from FB and I ema.te support through the meda support pane! and was tdd tost i was n good stand ng an t at th «err,e to be a bu . It seems as though it was not a bug
           My las! ost was about Jesus. I don't post an thing vu ga o votent
      5    like I sad I am riting up an ope to get ubished by this source an also have an i terview sche ule . I a a'so ei tenr o tcr.s fa ftgaton. Facebook too m tveSrood, m me.T r.es, and toey estrcryed an ho e these students a e of etting putfishe
           gettmg Wemshsp cre4ls this tate to the semester.

      6    I wit drop everything if we can get this fixe . I would rather ave t is fixe t e c eate a sto m.
           Do you want to com ent or he'p?

      7    Thanks.
           Michael

      8
          Fldjl Slmo <fsd;: smogToco > Fri, Oct23,2020 at 1.00 PM
          To: Mchaet Moates <mich3al.mo3te5gtt10r1arra votrr1C-s.Ofg>
      9   Cc: Pri a Morga <p i a org3gfo.com>

           Hi Mchael,
     10    I want to lock into wh t at hap ene - can you give me t e e a t a dress that was associate with t e account that was dsatte ? And ideaty do you also have the A Account ID and the U L to t e Pa e 0! ycut chant ? Prr a 'i fotcw u .
           T a ks!
     11
           ichael Moates <m!Ch«L oates§f                                                                                namatvetrres org> Fn. Od 23,2020 at 1.04 PM
     12   To: Fidj Si o <114,1 s&ro@?b.ccm>
          Cc: Prr a onga <pri amof>3agfo.ccm>
           Sure!
     13
           Ifs my entre account inciudng my Insla ra an my Fac boo pages.
     14    T ank you so much!
           Sent from my iPhone
     15
                   On Oct 23. 020, at 1:01 PM, Frig Smo <!4, sto d com> wrote

     16
     17   MJchMl Mo tes < tchaei.moatesgthena/rative*.frejofg> Ffl                                                                                                                                          123,2020 at 105 PM
          To: Fi Smo <f i *gft.ccm>
          Cc: Prrya Manga <pf5yamonga§fo co >
     18    Just to clarify I don't have access to my ad acc unt number anymore but I car, see based on t e ad Ibra y that I've s e t ose to 10 .
           M prof.'e is:
     19    wtps7l .vw ureL-TO- com-es Tuha most-.'.
             y Irstagram is.
     20    HTTPS /rv.v.vvinslag am ccrru'rrtchac-lsmost.-
           Sent fro y iPhone

     21            O Oct 23 2020, at 1.01 P . Fd-i Srro <f.:, s-n-.-.S :.. wrote


     22            Hi cheel,

     23
           riya Mong vprry rengagto ccm>                                                                                                                                                                                                        Fn, Oct 23,2020 at 1:19PM
          To: Mcha t oates <rr haelmoa1esgt 5n3m36vo mes.ofg>. Fk);i Smo sm g lb com>
     24
           Thanks MchaeJ Via ave some more info shorty • thanks for your patence here!

     25
     26
     27
     28

                                                                                                                                           68
